REASONS FOR ALLOWANCE
1.	The following is an examiner’s statement of reasons for allowance: 
	The prior art made of record fails to disclose as a whole, claims 1-20.
2.	The prior art made of record and not relied upon is considered pertinent to applicant disclosure:
	Erhart et al. (US 2012/0020471 A1) disclose systems and methods that employ contact escalation periods as criterion for managing routing procedures of a contact center.  A prediction component can predict when a customer is likely to escalate a contact that is forwarded to a contact center, and hence facilitate resource matching based on such prediction.

    PNG
    media_image1.png
    441
    471
    media_image1.png
    Greyscale

Verkler et al. (US 5,850,517) disclose a support call tracking agent manages call entry and update for field support engineers.  Additionally, the support call tracking agent may identify priority customer problems as they occur and automatically forward the details along an escalation path.


.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA H PHAM whose telephone number is (571)272-3135. The examiner can normally be reached 571-272-3135.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

BRENDA H. PHAM
Primary Examiner
Art Unit 2412



/BRENDA H PHAM/Primary Examiner, Art Unit 2412